—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered May 15, 1996, convicting him of burglary in the second degree and criminal possession of stolen property in the fourth degree (two counts), upon a jury verdict, and imposing sentence. '
Ordered that the judgment is .affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.